DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/30/2019.  Claims 1-25 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 11/30/2019, 12/30/202, and 3/31/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abou-Rizk et al. (US 10,470,155) (hereinafter “Abou-Rizk”).
Regarding claim 1, in accordance with Want reference entirety, Want discloses a computing device (Fig. 1; 110 or Fig. 3) comprising: a processor (Fig. 3; 391); a network interface (Fig. 3; 392/393/394) coupled to the processor  (Fig. 3; 391) to enable Fig. 3 and col. 4, lines 3-7; indoor positioning system) stored in the storage device (Fig. 3; 395), wherein an execution of the IPS deployment engine (Fig. 3 and col. 4, lines 3-7; indoor positioning system) by the processor (611) configures the computing device (Fig. 3; 391) to perform acts comprising, during a setup phase (col. 9, line 15: “an initial step”): 
determining a map of an area including one or more regions (105) (col. 9, lines 15-17: “the locations of the secondary system nodes 131, 133, 135 and 137 within the service are 105 are determined”;  
receiving signals from a plurality of ultra-wideband (UWB) nodes (131-137) and a plurality of Bluetooth Low energy (BLE) nodes (121-126) in the area (105), relayed through one or more agents (121-137) at one or more positions (positions of elements 121-137 depicted in Fig. 1 and explained in col. 6, lines 9-55) of the area (105) (col. 6, lines 23-29: "At each (kth) point, the portable device 110 communicates with the nodes 131-135 of the secondary system 130 for a ground truth estimation of location of the kth point. At each point, the portable device 110 also communicates with a subset of the total number of primary system RF communication devices 121-126, e.g. receives RF signals from the subset of RF communication devices");  
creating a precision map (ground truth reference indication) based on a correlation between the received signals from the UWB nodes (131-137)and the received signals from the BLE nodes (121-126) (col. 8, lines 26-30: "the secondary system 130 may be configured with a spatial mapping optical system that generates a map of the service area 105 which is used by location determination services to provide the location of the portable device 110." And col. 12, lines 26-49: "The information ... the minimum information needed to generate a map of the locations of the RF communication devices are the respective RSSI values of the collected RF 45 communication device identifying signals and the indiscriminate locations. To specifically identify which RF communication device is at a particular map location in the map, the communication device identifiers may also be used when generating the map of location".  In addition, col. 7, lines 4-11, “The secondary system 130 is configured to provide a ground true reference indication usable in the commissioning of the RF communication devices 121-126.  The ground true reference indication may be, for example, grid coordinates (e.g., X, Y, Z) related to the specific indoor space, latitude and longitude coordinates, … or the like”); and 
identifying locations to place the plurality of BLE nodes (121-126) based on the precision map (ground truth reference indication) (col. 7, lines 11-16: "A "ground truth" is a position within the service area 105 that is considered a known position that serves as a reference position that when combined with the primary system measurements made by the portable device 110 enables the relative positions of one or more of the RF communication devices 121-126 to be determined.").
Regarding claim 3, in addition to features recited in base claim 1 (see rationales discussed above), Abou-Rizk also teaches wherein execution of the IPS deployment engine by the processor further configures the computing device to iteratively repeat the acts of the setup phase until each of the one or more nodes is placed in a location that Or col. 11, lines 27-31: "the process 200 inquires at 235 if another indiscriminate location is to be selected. If the answer is YES, the process 200 returns to step 210 and steps 212, 215, 220, 225 230 and 235 are repeated."). 
Regarding claim 4, in addition to features recited in base claim 1 (see rationales discussed above), Abou-Rizk also teaches wherein the act of determining the map of the area comprises receiving the map from a computing device (380) of an administrator (col. 14, lines 48-58: "the secondary system receiver/detector may be a camera that collects images of the service area 305, and delivers the collected images to the processor 390, the processor 383 of the backend server 380 or both. Either the processor 390 or the processor 383 of the backend server 380 may utilize image processing techniques on the collected images to generate a mapping of the service area 305. The mapping may indicate the relative spatial dimensions and orientation of objects within the service area 305. Using the mapping, the location of the portable device within the service area 305 may be estimated."  In addition, col. 15, lines 26-29: "The backend server 380 may serve as a location server that determines the positions of the luminaires/RF communication devices L1-LN of the primary system 120."  Furthermore, col. 7, line 65 to col. 8, line 3: “the secondary system 130 is made up of a relatively small number of devices 131, 133, 135 and 137 the precise positions of which are either known a priori or determined using various techniques and/or measurement devices, such as manual entry, RF positioning devices, visible light communication devices, or the like.”). 
claim 5, in addition to features recited in base claim 1 (see rationales discussed above), Abou-Rizk also teaches wherein execution of the IPS deployment engine by the processor further configures the computing device to perform acts comprising: receiving constraints of the area from a computing device of an administrator (col. 7, line 65 to col. 8, line 3: "the secondary system 130 is made up of a relatively small number of devices 131, 133, 135 and 137 the precise positions of which are either known apriori or determined using various techniques and/or measurement devices, such as manual entry, RF positioning devices, visible light communication devices, or the like.  In addition, col. 8, lines 26-30: “the secondary system 130 may be configured with a spatial mapping optical system that generates a map of the service area 105 which is used by location determination services to provide the location of the portable device 110.” Even though the term “administrator” is not recited in the highlighted words, it is inherent there is an administrator involved in using various techniques and/or measurement devices to enter manually enter precise positions or configuring the secondary system 130 with the spatial mapping optical system to generate the map of the service area 105). 
 Regarding claim 6, in addition to features recited in base claim 5 (see rationales discussed above), Abou-Rizk also teaches wherein the constraints comprise, for each region of the area, at least one of: walls, equipment, one or more locations to avoid a BLE sensor placement, or a BLE sensor precision threshold (col. 7, line 65 to col. 8, line 3: "the secondary system 130 is made up of a relatively small number of devices 131, 133, 135 and 137 the precise positions of which are either known apriori or determined using various techniques and/or measurement devices, such as manual entry, RF positioning devices, visible light communication devices, or the like.  In addition, col. 8, lines 26-30: “the secondary system 130 may be configured with a spatial mapping optical system that generates a map of the service area 105 which is used by location determination services to provide the location of the portable device 110.” Even though the term “administrator” is not recited in the highlighted words, it is inherent there is an administrator involved in using various techniques and/or measurement devices to enter manually enter precise positions or configuring the secondary system 130 with the spatial mapping optical system to generate the map of the service area 105.  Moreover, col. 7, lines 4-11: “The secondary system 130 is configured to provide a secondary system devices 131, 133, 135 and 137 facilitate the ground truth reference indication usable in the commissioning of the RF communication devices 121-126. The ground truth reference indication may be, for example, grid coordinates ( e.g., X, Y, Z) related to the specific indoor space, latitude and longitude coordinates, retail store section indicators (e.g., center of Home Goods, East end of Aisle 21), or the like.” Furthermore, col. 6, lines 30-36: "only signals from a subset of the total number of RF communication devices may be collected due to signals broadcast by some of the RF communication devices 121-126 being undetectable by the portable device 110 due to inference from, for example, the layout of service area 35 105 or other structural elements (e.g., shelving units, walls or the like)."). 
 	Regarding claim 7, in addition to features recited in base claim 6 (see rationales discussed above), Abou-Rizk also teaches wherein not all of the one or more regions have the same constraints (shelving units; walls or the like) col. 6, lines 30-36: "only signals from a subset of the total number of RF communication devices may be collected due to signals broadcast by some of the RF communication devices 121-126 being undetectable by the portable device 110 due to inference from, for example, the layout of service area 105 or other structural elements (e.g., shelving units, walls or the like)."  Moreover, from the locations of devices 121-16 and devices 131-137, it is inherent that not all regions have the same constraints (shelving units; walls or the like) due to the layout of service area 105 or other structural elements (col. 6, lines 30-36)). 
	Regarding claim 8, in addition to features recited in base claim 6 (see rationales discussed above), Abou-Rizk also teaches wherein receiving signals from the UWB nodes (131-137) and the plurality of BLE nodes (121-126) in the area (105) comprises: moving at least one of the one or more agents in the area to each of the one or more positions (115) of the area (105) (col. 6, lines 9-29: “the location determination 10 service area 105 includes RF communication devices of a primary system 120 (shown as pentagons) and nodes of a secondary system 130 (shown as triangles). The number of secondary system nodes may be N secondary system nodes (here, N=4; triangles), M RF communication devices (here, M=6; pentagons), and a portable device 110. The portable device 110 may follow a path, such as 115, that eventually brings the portable device 110 within range of all RF communication devices serving the space. The process 200 of FIG. 2 may be summarized as RF measurements are made at some number of indiscriminate locations, in this case, at points K (i.e., X, XX and XXX) along the  portable device path 115. At each (kth) point, the portable device 110 communicates with the nodes 131-135 of the secondary 25 system 130 for a ground truth estimation of location of the kth point. At each point, the portable device 110 also communicates with a subset of the total number of primary system RF communication devices 121-126, e.g. receives RF signals from the subset of RF communication devices.”).
As per group claims 14 and 16-17, the claims call for computer program code having limitations variously and essentially mirrored functional limitations of apparatus claims 1 and 3-6, respectively.  Thus, they are anticipated by Abou-Rizk for the same rationales applied to apparatus claims 1 and 3-6 as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 15, and 21- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Rizk in view of Kolakowski (A Hybrid BLE/UWB Localization Technique with Automatic Radio Map Creation, IEEE, 4 pages, June 20, 2019). 
Regarding claim 2, in addition to features recited in base claim 1 (see rationales discussed above), Abou-Rizk appears to fail to further explicitly disclose the claimed limitation of “upon completing the setup phase, instructing to remove the UWB nodes upon the plurality of BLE nodes being placed based on the precision map.”  However, such limitation lacks thereof from Abou-Rizk reference is well-known in the art and taught by Kolakowski.
In an analogous art in the same field of endeavor, Kolakowski teaches a hybrid positioning system combining accurate UWB with energy efficient Bluetooth Low Energy (BLE) technology (Kolakowski; Abstract and thereinafter) comprising, among other things, the limitation of “upon completing the setup phase, instructing to remove (turned off) the UWB nodes upon the plurality of BLE nodes being placed based on the precision map” (Kolakowski; page 1, right column, last paragraph: “After complete radio map is created, the UWB subsystem is turned off and user localization is determined using BLE modules only.”).
 	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Kolakowski’ s teaching into Abou-Rizk’s system to arrive the claimed invention.  A motivation for doing so would be overcome the drawbacks of the existing fingerprinting technique as well as to improve positioning accuracy (Kolakowski; page 1, left column, second paragraph).
As per claim 15, the claim calls for computer program code having limitations variously and essentially mirrored functional limitations of apparatus claim 2.  Thus, it is deemed obvious over Abou-Rizk in view of Kolakowski for the same rationales applied to apparatus claim 2 as discussed above.
	Regarding claim 21, in accordance with Abou-Rizk reference entirety, Abou-Rizk teaches a method of deploying an indoor positioning system (IPS) (Fig. 3 and col. 4, lines 3-7; indoor positioning system), comprising: 
	during a setup phase (col. 9, line 15: “an initial step”): 
determining a map of an area including one or more regions (105) (col. 9, lines 15-17: “the locations of the secondary system nodes 131, 133, 135 and 137 within the service are 105 are determined”;    
receiving signals from a plurality of ultra-wideband (UWB) nodes (131-137) and a plurality of Bluetooth Low energy (BLE) nodes (121-126) in the area (105), relayed through one or more agents (121-137) at one or more positions (positions of elements 121-137 depicted in Fig. 1 and explained in col. 6, lines 9-55) of the area (105) (col. 6, lines 23-29: "At each (kth) point, the portable device 110 communicates with the nodes 131-135 of the secondary system 130 for a ground truth estimation of location of the kth point. At each point, the portable device 110 also communicates with a subset of the total number of primary system RF communication devices 121-126, e.g. receives RF signals from the subset of RF communication devices");  
creating a precision map (ground truth reference indication) based on a correlation between the received signals from the UWB nodes (131-137)and the received signals from the BLE nodes (121-126) (col. 8, lines 26-30: "the secondary system 130 may be configured with a spatial mapping optical system that generates a map of the service area 105 which is used by location determination services to provide the location of the portable device 110." And col. 12, lines 26-49: "The information ... the minimum information needed to generate a map of the locations of the RF communication devices are the respective RSSI values of the collected RF 45 communication device identifying signals and the indiscriminate locations. To specifically identify which RF communication device is at a particular map location in the map, the communication device identifiers may also be used when generating the map of location".  In addition, col. 7, lines 4-11, “The secondary system 130 is configured to provide a ground true reference indication usable in the commissioning of the RF communication devices 121-126.  The ground true reference indication may be, for example, grid coordinates (e.g., X, Y, Z) related to the specific indoor space, latitude and longitude coordinates, … or the like”);  and 
ground truth reference indication) (col. 7, lines 11-16: "A "ground truth" is a position within the service area 105 that is considered a known position that serves as a reference position that when combined with the primary system measurements made by the portable device 110 enables the relative positions of one or more of the RF communication devices 121-126 to be determined."); and 
	
 Abou-Rizk appears to fail to further explicitly disclose the claimed limitation of “upon completing the setup phase, removing the UWB nodes upon placing the plurality of BLE nodes based on the precision map.”  However, such limitation lacks thereof from Abou-Rizk reference is well-known in the art and taught by Kolakowski.
In an analogous art in the same field of endeavor, Kolakowski teaches a hybrid positioning system combining accurate UWB with energy efficient Bluetooth Low Energy (BLE) technology (Kolakowski; Abstract and thereinafter) comprising, among other things, the limitation of “upon completing the setup phase, removing (turning off) the UWB nodes upon placing the plurality of BLE nodes based on the precision map” (Kolakowski; page 1, right column, last paragraph: “After complete radio map is created, the UWB subsystem is turned off and user localization is determined using BLE modules only.”).
 	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Kolakowski’ s teaching into Abou-Rizk’s system to Kolakowski; page 1, left column, second paragraph).
Regarding claim 22, in addition to features recited in base claim 21 (see rationales discussed above), Abou-Rizk in view of Kolakowski also teaches iteratively repeating the acts of the setup phase until each of the one or more nodes is placed in a location that meets one or more predetermined criteria (col. 1, lines 54-56: “a number of iterations repeated at indiscriminate locations about a service area.” Or col. 11, lines 27-31: "the process 200 inquires at 235 if another indiscriminate location is to be selected. If the answer is YES, the process 200 returns to step 210 and steps 212, 215, 220, 225 230 and 235 are repeated."). 

Allowable Subject Matter
Claims 9-13, 18-20 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention of base claims 1, 14, and 21 and further limit with novel and unobvious limitations of “wherein: the execution of the IPS deployment engine by the processor further configures the computing device to perform acts comprising, for each BLE node: creating a visibility map based on the received signals from the plurality of BLE nodes in the area; and the identification of the locations to place the plurality of BLE nodes is further based on the visibility map,” as recited in group claims 9-10, 18-19, and 23-25; “wherein creating the precision map comprises, for each of the one or more positions in the area: calculating a first estimate of a location of the position of the corresponding agent based on the received signals from the plurality of UWB nodes in the area; calculating a second estimate of the location of the position of the corresponding agent based on the received signals from at least some the plurality of BLE nodes in the area;  using the first estimate as a ground truth reference for the second estimate; determining a difference between the first estimate and the second estimate; recording the determined difference in the precision map,” as recited in group claims 11-13, 20, and 25, structurally and functionally interconnected in a manner as claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abou-Rizk et al. (US 10,306,419).
Want et al. (US 9,791,540).
Vartanian et al. (US 9,110,159).
Bell et al. (US 2015/0351007).
Valaee et al. (US 9,167,386).
Han et al. (US 2012/0072106).



Paterna et al., A Bluetooth Low Energy Indoor Positioning System with Channel Diversity, Weighted Trilateration and Kalman Filtering, SENSORS, 32 pages, December 2017.
Flores et al., An iBeacon Training App for Indoor Fingerprinting, IEEE, 4 pages, 2017.
Mackin, Exploration for Range Based Indoor Localization Technologies and Algorithms, University of California at Berkeley, 37 pages, August 9, 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 09, 2021